FILED
                              NOT FOR PUBLICATION                           MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTHA LUCIA BERNAL GARCIA;                      No. 09-70226
ANDRES ALBERTO VELEZ BERNAL;
YURI MARCELA VELEZ BERNAL,                       Agency Nos. A095-198-963
                                                             A095-198-959
               Petitioners,                                  A095-198-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Martha Lucia Bernal Garcia, Andres Alberto Velez Bernal, and Yuri

Marcela Velez Bernal, natives and citizens of Colombia, petition for review of the

Board of Immigration Appeals’ (“BIA”) order denying their motions to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an abuse of

discretion the agency’s denial of a motion to reopen. Toufighi v. Mukasey, 538

F.3d 988, 992 (9th Cir. 2008). We deny in part, dismiss in part, and grant in part

the petition for review, and we remand.

      The BIA did not abuse its discretion in denying Andres and Martha’s motion

to reopen because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to establish changed circumstances in Colombia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97.

      We lack jurisdiction to review petitioners’ contentions regarding the BIA’s

October 28, 2004 order affirming the immigration judge’s decision denying their

underlying claims for asylum, withholding of removal and relief under the

Convention Against Torture, because this petition for review is not timely as to

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      Finally, we grant the government’s request to remand the petition for review

as to Yuri’s (A095-198-961) separate motion to reopen, in order for the BIA to

address her claims in the first instance. See Sagaydak v. Gonzales, 405 F.3d 1035,

1040 (9th Cir. 2005) (“[T]he BIA [is] not free to ignore arguments raised by a

[party].”); see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).


                                          2                                    09-70226
    Each party shall bear its own costs for this petition for review.

    PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                        3                               09-70226